Citation Nr: 0502615	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-13 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by carpal tunnel syndrome as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.
 
2.  Entitlement to service connection for a disability 
manifested by diplopia as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

3.  Entitlement to service connection for a disability 
manifested by psychiatric symptoms as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.

4.  Entitlement to service connection for a disability 
manifested by Raynaud's disease as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.

5.  Entitlement to service connection for a disability 
manifested by interstitial lung disease as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

6.  Entitlement to service connection for a disability 
manifested by psoriasis as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

7.  Entitlement to service connection for a disability 
manifested by vasculitis as due to an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

8.  Entitlement to service connection for a disability 
manifested by upper respiratory complaints as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




REMAND

The veteran served on active military service from October 
1973 to September 1976 and from December 1990 to May 1991, 
including a period from January to May 1991 in the Persian 
Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), New Orleans, 
Louisiana.  

A hearing was held before the undersigned Veterans Law Judge 
in April 2002.  The transcript is associated with the claims 
file.

Recently, a VHA letter was associated with the claims file.  
As the veteran has specifically declined to waive RO review 
of this new evidence, the Board has no choice but to remand 
the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:

1.  The RO should review the veteran's 
claim in light of the evidence added to 
the record after the Statement of the 
Case was issued.

2.  If any benefit sought remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should then be 
returned to the Board for further 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

